Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 8/9/2022, with respect to 35 U.S.C 112(b) for claims 1-3, 6, and 8-10 have been fully considered and are moot in light of the recent amendments to the claims.  The rejections of 5/11/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see pages 5 and 6, filed 8/9/2022, with respect to 35 U.S.C 112(b) for claims 13 have been fully considered and are moot in light of the recent amendments to the claims.  The rejections of 5/11/2022 has been withdrawn because the claims were cancelled. 

Applicant's arguments filed 8/9/2022  have been fully considered but they are not persuasive. The applicant indicates on page 5 that the 112(f) interpretations are not enough to establish a prima facie case for means-plus-function.  The examiner respectfully disagrees because per MPEP 2181, the terms disclosed in the 112(f) interpretations of 5/11/2022 and those disclosed herein are considered as nonce terms and therefore invoke the 112(f) interpretation.

Applicant’s arguments, see pages 6-8, filed 8/9/2022, with respect to the rejection(s) of claim(s) 1, 2, 6-8, 13, and 14 under Anderson in view of Hong have been fully considered and are moot are moot in light of the recent amendments to the claims.  Upon further consideration, a new ground(s) of rejection is made in view of Anderson in view of Song.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“An unsealing device for exposing” in claims 8 is being interpreted as an IC package unsealing device 10 which includes the first and second unsealing units evaluated below.  The unsealing device will be evaluated as only requiring the structure of the unsealing units below. 
“a first unsealing unit configured to” in claims 8 is being interpreted as a first unsealing process unit 100 which per paragraph 38 to 40 is a laser with an optical element. 
“a second unsealing unit configured to” in claims 8 is being interpreted as a second unsealing process unit 200 which per par. 44 to 46 is being identified as a nozzle that supplies a fluid. 
“an inspection unit configured to inspect” in claims 14 is being interpreted as inspection unit 300 which per paragraph 47 is a camera. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110089152 A1 Anderson (hereinafter “Anderson”) in view of US20050082266A1 A1 Song (hereinafter “Song”). 
Regarding claim 1, Anderson teaches, except where struck through, An unsealing method for exposing a semiconductor device package covered by a mold (abstract), the unsealing method comprising the steps of: performing a first unsealing process (par. 13 to par. 17 teach the method of using a laser to ablate a mold layer with a pattern traced by the laser beam which is an unsealing or decapping process), the first unsealing process including a step for irradiating a part of the mold with a laser beam having at least one wavelength band so as to remove an organic resin included in the mold (par. 13 to par. 17 and par. 21 teach the method of using a laser to ablate a mold layer with a pattern traced by the laser beam which is an unsealing or decapping process); the residue including a silica filler (the examiner wishes to point out that the “the residue including a silica filler” is interpreted as claiming structure of the substrate, or article worked upon.  It is well known that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115), wherein the second unsealing process is performed after the first unsealing process, and the at least one wavelength band matches an energy absorption characteristic of the organic resin (par. 13 to par. 17 and par. 21, par. 24).  Anderson does not teach and performing a second unsealing process, the second unsealing process including a step for applying a physical impact to a residue of the mold generated by the first unsealing process so as to expose the semiconductor device nor wherein the second unsealing process is performed after the first unsealing process.  Song teaches, and performing a second unsealing process, the second unsealing process including a step for applying a physical impact to a residue of the mold generated by the first unsealing process so as to expose the semiconductor device (par. 30 teaches gas blowers 110 blowing gas, such as compressed air or N2 gas through a nozzle onto the packages)  and wherein the second unsealing process is performed after the first unsealing process (par. 29 and 30 teach blowing gas after the first and second lasers were used).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson reference, to include/such that and performing a second unsealing process, the second unsealing process including a step for applying a physical impact to a residue of the mold generated by the first unsealing process so as to expose the semiconductor device and wherein the second unsealing process is performed after the first unsealing process, as suggested and taught by Song, for the purpose of providing the advantage to take away flash debris removed by CO2 and YAG laser deflashing (par. 30).

Regarding claim 2, Song teaches, wherein the laser beam includes a laser beam having at least one of an infrared wavelength band (par. 6 teaches the first laser beam 20 as infra-red) and an ultraviolet wavelength band (par. 9 teaches the second laser beam 80 as being from infra-red to ultra-violet), and the laser beam is output from one laser beam source configured to output a laser beam with the infrared wavelength band and a laser beam with the ultraviolet wavelength band (par. 6 and 27 teach the first laser beam 20 as infra-red; par. 9 teaches the second laser beam 80 as being from infra-red to ultra-violet).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson reference, such that wherein the laser beam includes a laser beam having at least one of an infrared wavelength band and an ultraviolet wavelength band, and the laser beam is output from one laser beam source configured to output a laser beam with the infrared wavelength band and a laser beam with the ultraviolet wavelength band, as suggested and taught by Song, for the purpose of providing the advantage to be preferred to produce effective deflashing, without causing a significant and detrimental temperature rise in sensitive components, such as leads and bars, of the IC at low laser fluence and pulse number (par. 9).

Regarding claim 6, Song teaches, wherein the physical impact is applied by injecting a gas having a pressure higher than atmospheric pressure and a liquid simultaneously, or cleaning by liquid vibrated by ultrasonic waves (par. 30 teaches gas blowers 110 blowing gas, such as compressed air or N2 gas through a nozzle onto the packages).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson reference, such that wherein the physical impact is applied by injecting a gas having a pressure higher than atmospheric pressure and a liquid simultaneously, or cleaning by liquid vibrated by ultrasonic waves, as suggested and taught by Song, for the purpose of providing the advantage to take away flash debris removed by CO2 and YAG laser deflashing (par. 30).

Regarding claim 7, Anderson teaches, wherein the first unsealing process and the second unsealing process are performed a plurality of times based on a condition of the semiconductor device package (par. 15 teaches Successive layers of material are removed with successive passes of the laser over the pattern).  


Claims 3, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110089152 A1 Anderson (hereinafter “Anderson”) in view of US20050082266A1 A1 Song (hereinafter “Song”) in view of US20220009036A1 Zhou (hereinafter “Zhou”). 
Regarding claim 3, Song teaches, except where struck through, wherein the laser beam includes an infrared wavelength band laser beam (par. 6 teaches the first laser beam 20 as infra-red) and an ultraviolet wavelength band laser beam (par. 9 teaches the second laser beam 80 as being from infra-red to ultra-violet), the infrared wavelength band laser beam from a first laser beam source configured to output a laser beam with the infrared wavelength band and the ultraviolet wavelength band laser beam from a second laser beam source configured to output a laser beam with the ultraviolet wavelength band (par. 6 and 27 teach the first laser beam 20 as infra-red; par. 9 teaches the second laser beam 80 as being from infra-red to ultra-violet) . Anderson and Song do not teach are irradiated so as to overlap in the part of the mold, and a beam diameter of the infrared wavelength band laser beam is different from a beam diameter of the ultraviolet wavelength band laser beam.  Zhou teaches, wherein the laser beam includes an infrared wavelength band laser beam (primary laser emitting par. 10) and an ultraviolet wavelength band laser beam (secondary laser emitting par. 10), the infrared wavelength band laser beam from a first laser beam source configured to output a laser beam with the infrared wavelength band and the ultraviolet wavelength band laser beam from a second laser beam source configured to output a laser beam with the ultraviolet wavelength band are irradiated so as to overlap in the part of the mold (par. 13 teaches the use primary and secondary lasers simultaneously to emit light toward the material), and a beam diameter of the infrared wavelength band laser beam is different from a beam diameter of the ultraviolet wavelength band laser beam (par. 10 teaches in various embodiments, a laser system features a primary laser emitting at a relatively longer wavelength (e.g., infrared or near-infrared) utilized for cutting materials (e.g., metallic materials), as well as a secondary laser emitting at a relatively shorter wavelength (e.g., ultraviolet or visible) utilized at least for initial piercing operations at the initiation of cutting).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson and Song references, to include wherein the laser beam includes an infrared wavelength band laser beam and an ultraviolet wavelength band laser beam, the infrared wavelength band laser beam from a first laser beam source configured to output a laser beam with the infrared wavelength band and the ultraviolet wavelength band laser beam from a second laser beam source configured to output a laser beam with the ultraviolet wavelength band are irradiated so as to overlap in the part of the mold, and a beam diameter of the infrared wavelength band laser beam is different from a beam diameter of the ultraviolet wavelength band laser beam, as suggested and taught by Zhou, for the purpose of providing a means to advantageously allow The simultaneous use of both lasers may provide extra laser power, thereby enabling faster cutting and/or the cutting of thicker materials (par. 13).

Regarding claim 4, Song teaches a pulse width of the infrared wavelength band laser beam is different from a pulse width of the ultraviolet wavelength band laser beam (par. 8 and 9).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson reference, such that a pulse width of the infrared wavelength band laser beam is different from a pulse width of the ultraviolet wavelength band laser beam, as suggested and taught by Song, for the purpose of providing the advantage  to produce effective deflashing, without causing a significant and detrimental temperature rise in sensitive components, such as leads and bars, of the IC at low laser fluence and pulse number (par. 9).

Regarding claim 5, Zhou teaches, except where struck through, wherein before irradiating with the laser beam, temperature of the semiconductor device package is controlled (par. 13 teaches the laser system may include one or more sensors that monitor the material surface and detect when it is molten via changes in, for example, reflectivity and/or temperature of the surface) Anderson, Song, and Zhou disclose the claimed invention except for to be room temperature or higher and 100° C or lower. It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the temperature of a substrate to a temperature range based upon, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to experiment to  for the purpose of maintaining that The absorption continues to increase as the temperature increases to the vaporization temperature (Zho par. 102).  

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110089152 A1 Anderson (hereinafter “Anderson”) in view of US20050082266A1 A1 Song (hereinafter “Song”) in view of US20030010761A1 Hong (hereinafter “Hong”). 
Regarding claim 8, Anderson teaches, except where struck through, An unsealing device for exposing a semiconductor device package covered by a mold (abstract), the unsealing device comprising: a first unsealing unit (system 100 fig. 3) configured to irradiate a part of the mold with a laser beam having at least one wavelength band so as to remove an organic resin included in the mold (par. 13 to par. 17 and par. 21 teach the method of using a laser to ablate a mold layer with a pattern traced by the laser beam which is an unsealing or decapping process); and a second unsealing unit configured to apply a physical impact to a residue of the mold in the part of the mold so as to expose the semiconductor device, the residue including a silica filler (the examiner wishes to point out that the “the residue including a silica filler” is interpreted as claiming structure of the substrate, or article worked upon.  It is well known that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115), wherein the at least one wavelength band matches an energy absorption characteristic of the organic resin (par. 13 to par. 17 and par. 21, par. 24), and a second unsealing unit configured to apply a physical impact to a residue of the mold in the part of the mold so as to expose the semiconductor device nor and the physical impact is applied by injecting a gas having a pressure higher than atmospheric pressure and a liquid simultaneously.  Song teaches, except where struck through, and a second unsealing unit configured to apply a physical impact to a residue of the mold in the part of the mold so as to expose the semiconductor device (par. 30 teaches gas blowers 110 blowing gas, such as compressed air or N2 gas through a nozzle onto the packages)…and the physical impact is applied by injecting a gas having a pressure higher than atmospheric pressure (par. 30 teaches gas blowers 110 blowing gas, such as compressed air or N2 gas through a nozzle onto the packages) .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson reference, such that and a second unsealing unit configured to apply a physical impact to a residue of the mold in the part of the mold so as to expose the semiconductor device…and the physical impact is applied by injecting a gas having a pressure higher than atmospheric pressure, as suggested and taught by Song, for the purpose of providing the advantage to be preferred to produce effective deflashing, without causing a significant and detrimental temperature rise in sensitive components, such as leads and bars, of the IC at low laser fluence and pulse number (par. 9).   Anderson and Song do not teach and a liquid simultaneously. Hong teaches and a liquid simultaneously (par. 25 teaches the ability to flow liquid and gas into decapping chamber 19). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson and Song references, such that and a liquid simultaneously, as suggested and taught by Hong, for the purpose of providing a means to prevent oxidation of the molding compound, thereby speeding up the process and necessitating a lower laser fluence (par.25).
 
Regarding claim 14, Hong teaches, further comprising: an inspection unit (CCD camera 23 and monitor 24) configured to inspect an unsealing result of the semiconductor device package (par. 26).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson reference, to include further comprising: an inspection unit configured to inspect an unsealing result of the semiconductor device package, as suggested and taught by Hong, for the purpose of providing a means to provide an image of the progress of the decapping process (par. 26).

Claims 9, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110089152 A1 Anderson (hereinafter “Anderson”) in view of US20050082266A1 A1 Song (hereinafter “Song”) in view of US20030010761A1 Hong (hereinafter “Hong”) in view of US20220009036A1 Zhou (hereinafter “Zhou”).
Regarding claim 9, Anderson, Song, and Hong do not teach wherein the laser beam includes a laser beam having at least one of the infrared wavelength band  and the ultraviolet wavelength band.  Zho teaches, wherein the laser beam includes a laser beam having at least one of the infrared wavelength band (primary laser emitting par. 10) and the ultraviolet wavelength band (secondary laser emitting par. 10) and the laser beam is output from one laser beam source configured to output a laser beam with the infrared wavelength band and a laser beam with the ultraviolet wavelength band (par. 13 teaches the use primary and secondary lasers simultaneously to emit light toward the material).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson, Song, and Hong references, to include wherein the laser beam includes a laser beam having at least one of the infrared wavelength band and the ultraviolet wavelength band and the laser beam is output from one laser beam source configured to output a laser beam with the infrared wavelength band and a laser beam with the ultraviolet wavelength band, as suggested and taught by Zho, for the purpose of providing a means to advantageously allow The simultaneous use of both lasers may provide extra laser power, thereby enabling faster cutting and/or the cutting of thicker materials (par. 13).

Regarding claim 10, Anderson, Song, and Hong do not teach wherein the laser beam includes an infrared wavelength band laser beam and an ultraviolet wavelength band laser beam, the infrared wavelength band laser beam and the ultraviolet wavelength band laser beam are irradiated so as to overlap in the part of the mold, a beam diameter of the infrared wavelength band laser beam is different from a beam diameter of the ultraviolet wavelength band laser beam.  Zhou teaches, wherein the laser beam includes an infrared wavelength band laser beam (primary laser emitting par. 10) and an ultraviolet wavelength band laser beam (secondary laser emitting par. 10), the infrared wavelength band laser beam and the ultraviolet wavelength band laser beam are irradiated so as to overlap in the part of the mold (par. 13 teaches the use primary and secondary lasers simultaneously to emit light toward the material), a beam diameter of the infrared wavelength band laser beam is different from a beam diameter of the ultraviolet wavelength band laser beam (par. 10 teaches in various embodiments, a laser system features a primary laser emitting at a relatively longer wavelength (e.g., infrared or near-infrared) utilized for cutting materials (e.g., metallic materials), as well as a secondary laser emitting at a relatively shorter wavelength (e.g., ultraviolet or visible) utilized at least for initial piercing operations at the initiation of cutting). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson and Hong references, to include wherein the laser beam includes an infrared wavelength band laser beam and an ultraviolet wavelength band laser beam, the infrared wavelength band laser beam and the ultraviolet wavelength band laser beam are irradiated so as to overlap in the part of the mold, a beam diameter of the infrared wavelength band laser beam is different from a beam diameter of the ultraviolet wavelength band laser beam, as suggested and taught by Zhou, for the purpose of providing a means to advantageously allow The simultaneous use of both lasers may provide extra laser power, thereby enabling faster cutting and/or the cutting of thicker materials (par. 13).

Regarding claim 11, Song teaches a pulse width of the infrared wavelength band laser beam is different from a pulse width of the ultraviolet wavelength band laser beam (par. 8 and 9).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson reference, such that a pulse width of the infrared wavelength band laser beam is different from a pulse width of the ultraviolet wavelength band laser beam, as suggested and taught by Song, for the purpose of providing the advantage  to produce effective deflashing, without causing a significant and detrimental temperature rise in sensitive components, such as leads and bars, of the IC at low laser fluence and pulse number (par. 9).

Regarding claim 12, Anderson, Song, and Hong do not teach further comprising: a temperature controller configured to control the temperature of the semiconductor device package to be room temperature or higher and 100° C. or lower.  Zhou teaches, except where struck through, further comprising: a temperature controller configured to control the temperature of the semiconductor device package (par. 13 teaches the laser system may include one or more sensors that monitor the material surface and detect when it is molten via changes in, for example, reflectivity and/or temperature of the surface) Anderson, Song, Hong, and Zhou disclose the claimed invention except for to be room temperature or higher and 100° C or lower. It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the temperature of a substrate to a temperature range based upon, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to experiment to  for the purpose of maintaining that The absorption continues to increase as the temperature increases to the vaporization temperature (Zho par. 102). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/           Assistant Examiner, Art Unit 3761

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761